

EXHIBIT 10.1


AMENDMENT NO. 2
TO
CREDIT AGREEMENT
 
AMENDMENT NO. 2, dated as of February 27, 2008 (this “Amendment No. 2”), made by
and among COLOR EDGE LLC (f/k/a MCEI, LLC), a Delaware limited liability company
(“MCEI”), COLOR EDGE VISUAL LLC (f/k/a MCEV, LLC), a Delaware limited liability
company (“MCEV”), and CRUSH CREATIVE LLC (f/k/a MCRU, LLC), a Delaware limited
liability company (“MCRU”; each of MCEI, MCEV, and MCRU, referred to as a
“Borrower” and, collectively, as the “Borrowers”), the Corporate Guarantors
signatory hereto, and AMALGAMATED BANK, a New York banking corporation (the
“Lender”).
 
 
This Amendment No. 2 amends that certain Credit Agreement, dated as of March 1,
2005, as amended by Amendment No. 1 thereto, dated as of August 8, 2005 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”) among the Borrowers, MERISEL, INC., a Delaware
corporation (“Merisel”), MERISEL AMERICAS, INC., a Delaware corporation
(“Merisel Americas”) and certain other affiliates of the Borrowers as guarantors
(“Subsidiary Guarantors”; each of Merisel, Merisel Americas and the Subsidiary
Guarantors, a “Corporate Guarantor” and, collectively, the “Corporate
Guarantors”) and Lender.
 
 
WITNESSETH:
 
 
WHEREAS, capitalized terms not otherwise defined herein shall have the same
meanings as specified in the Existing Credit Agreement;
 
 
WHEREAS, the Loan Parties have requested that Lender agree to amend the Existing
Credit Agreement as more specifically set forth herein; and
 
 
WHEREAS, the Lender has indicated its willingness to agree to such amendment of
the Existing Credit Agreement on the terms and subject to the satisfaction of
the conditions set forth herein.
 
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:
 
 

--------------------------------------------------------------------------------

 
ARTICLE 1
 
AMENDING PROVISIONS
 


Section 1.1 Amendment. As of the Second Amendment Effective Date (as defined in
Section 3 hereof):
 
(a) The definition of “Borrower” in Section 1.1 of the Existing Credit Agreement
is hereby amended by deleting it in its entirety and inserting, in lieu thereof,
the following:
 
 
““Borrower”:  collectively, the Revolving Credit Borrowers and the Term Loan
Borrowers.”
 
(b) The first sentence of the definition of “Borrowing Base” in Section 1.1 of
the Existing Credit Agreement is hereby amended by deleting it in its entirety
and inserting, in lieu thereof,: ““Borrowing Base”, at any time, 85% of the then
Eligible Accounts”.
 
(c) The definition of “Eligible Inventory” in Section 1.1 of the Existing Credit
Agreement is hereby amended by deleting it in its entirety, together with all
references to such definition throughout the Loan Documents.
 
(d) The definition of “Loan Parties” in Section 1.1 of the Existing Credit
Agreement is hereby amended by deleting it in its entirety and inserting, in
lieu thereof, the following:
 
 
““Loan Parties”: the Revolving Credit Borrower(s), the Term Loan Borrowers,
Merisel, Merisel Americas, and each of their present and future Subsidiaries
(except for Merisel Properties, Inc.) as Corporate Guarantors.”
 
(e) The definition of “Revolving Credit Commitment” in Section 1.1 of the
Existing Credit Agreement is hereby amended by inserting the following
immediately preceding the end thereof: “The aggregate amount of the Revolving
Credit Commitment as of the Second Amendment Effective Date is $15,500,000.”
 
(f) The definition of “Revolving Credit Termination Date” in Section 1.1 of the
Existing Credit Agreement is hereby amended by deleting it in its entirety and
inserting, in lieu thereof, the following: ““Revolving Credit Termination Date”
means March 1, 2011.”
 
(g) The following definitions are added to Section 1.1 of the Existing Credit
Agreement:
 
 
““Amendment No. 2” means that certain Amendment No. 2 to Credit Agreement by and
among the Borrowers, Corporate Guarantors and Lender dated as of February 27,
2008.”
 
 
““Second Amendment Effective Date” means February 27, 2008.”
 
 

--------------------------------------------------------------------------------

 
(h) Section 8.12 of the Existing Credit Agreement is hereby amended by deleting
the title “Reserved” and inserting, in lieu thereof, the following:
 
“Control Agreements.
 
(a)           Subject to Sections 8.12(b) and (c) below, the Loan Parties shall
grant and maintain at all times a perfected Lien in all of its “deposit
accounts” and “security accounts” (as such terms are defined in the Uniform
Commercial Code in effect in the State of New York) to the Lender.
 
(b)           The security interest contemplated by Section 8.12(a) shall not
apply to (i) any “deposit account” exclusively used for payroll, payroll taxes
and other employee wage and benefit payments to or for the benefit of the Loan
Parties’ employees or (ii) any “deposit account” used by any Loan Party in the
ordinary course of business in which not more than $50,000 is held at any time;
provided that the aggregate amount of funds maintained in all such deposit
accounts under this clause (ii) shall not exceed $200,000 at any one time.
 
(b)           The Loan Parties shall within 30 days of the Second Amendment
Effective Date, use commercially reasonable best efforts to deliver to the
Lender, all control agreements that, in the reasonable judgment of the Lender,
are required for the Loan Parties to comply with Section 8.12(a), each duly
executed by, in addition to the applicable Loan Party, the applicable financial
institution, each in form and substance reasonably satisfactory to the Lender.”
 
(i) The Debt Service Coverage ratio in Section 9.1 of the Existing Credit
Agreement is hereby amended by deleting the ratio “1.10 to 1.0” in clause (b)
thereof in its entirety and inserting, in lieu thereof, “1.30 to 1.0”.
 
(j) Clause (c) of Section 9.1 of the Existing Credit Agreement is hereby amended
by deleting it in its entirety and inserting, in lieu thereof, the following:
“Permit Consolidated Tangible Net Worth on any date to be less than $20,000,000.
 
(k) Clause (d) of Section 9.1 of the Existing Credit Agreement is hereby deleted
in its entirety.
 
(l) Section 11.2 of the Existing Credit Agreement is hereby amended by inserting
the following immediately preceding the words “with a copy (which shall not
constitute notice) to”:
COMP 24, LLC
c/o Merisel, Inc.
127 West 30th Street, 5th Floor,
New York, New York 10001
Attention:  Jon H. Peterson
Telephone:  (212) 502-6570
Facsimile: (212) 502-9497
Email:  jon.peterson@merisel.com
 
(m) Schedules 1.0, 1.1, 6.4, 6.6, 6.15, 6.16, 6.19, 7.1(r), 9.2, 9.3 and 9.4 to
the Existing Credit Agreement are hereby amended or supplemented, as applicable,
if an amendment or supplement to any such Schedule is attached to this Amendment
No. 2 as Annex A, by including or substituting the items listed on such
supplement to such Schedule in such Schedule.
 
(n) Exhibit A-1 to the Existing Credit Agreement, referred to in Section 5.4(e)
of the Existing Credit Agreement, is hereby amended by deleting it in its
entirety and inserting, in lieu thereof, Exhibit A-1 attached hereto.
 
(o) Exhibit H to the Existing Credit Agreement, referred to in the definition of
“Borrowing Base Certificate” in Section 1.1 of the Existing Credit Agreement, is
hereby amended by deleting it in its entirety and inserting, in lieu thereof,
Exhibit H attached hereto.
 
 

--------------------------------------------------------------------------------

 
ARTICLE 2
 
COVENANTS AND LIMITATIONS
 


Section 2.1 Certain Covenants and Limitations.  In consideration of the
execution and delivery of this Amendment No. 2 by the Lender, the Loan Parties
hereby agree as follows:
 
(a) Upfront Fee.  Borrowers shall pay to the Lender a non-refundable upfront fee
in an amount equal to 0.50% of the Commitments as of the Second Amendment
Effective Date (the “Upfront Fee”) on or before the Second Amendment Effective
Date (as defined herein).  The failure to pay such fee on or before the Second
Amendment Effective Date (x) shall be an Event of Default and (y) shall render
each of the amendments set forth herein to be no longer of any force or effect.
 
(b) Costs and Expenses.  Borrowers shall pay all costs and expenses of Lender,
including the fees associated with the accounts receivable audit review, and of
its counsel, Nixon Peabody LLP, incurred in connection herewith or otherwise due
and owing as of the date hereof pursuant to Section 11.5 of the Credit
Agreement.
 
(c) Joinder.  By executing and delivering this Amendment No. 2, each Corporate
Guarantor agrees to continue, extend or become, as applicable, and effective
upon the Second Amendment Effective Date, shall continue, extend or become (i) a
Corporate Guarantor under, and to be bound by, and to comply with, the terms and
conditions of the Credit Agreement, and (ii) a Corporate Guarantor under and
party to each other appropriate Loan Document, and to be bound by, and to comply
with, the terms and conditions of such Loan Document.
 
 

--------------------------------------------------------------------------------

 
ARTICLE 3
 
CONDITIONS
 


Section 3.1 Conditions Precedent to the Effectiveness of this Amendment No.
2.  This Amendment No. 2 shall become effective as of the date hereof (the
“Second Amendment Effective Date”) provided that each of the following
conditions precedent shall have been satisfied on or before such date:
 
(a) Amendment.  Lender has received counterparts of this Amendment No. 2
executed and delivered by an authorized officer of each of the Loan Parties and
the Lender.
 
(b) Revolving Credit Note.  Lender shall have received an amendment and
restatement of the then outstanding Revolving Credit Note, substantially in the
form of Exhibit A-1 to this Amendment No. 2, reflecting the applicable
amendments to the Credit Agreement set forth herein, in form and substance
satisfactory to such Lender, executed by a duly authorized officer of each
Revolving Credit Borrower (as defined in Section 1 hereof).
 
(c) Reaffirmation of Security Agreement, Pledge Agreement and Corporate
Guarantee.  Lender shall have received a Reaffirmation and Confirmation
Agreement (Security Documents) in form and substance satisfactory to Lender,
executed by each party thereto.
 
(d) Filings, Registrations and Recordings.  Each Uniform Commercial Code
financing statement required by the Security Documents or reasonably requested
by the Lender to be filed, registered or recorded in order to create in favor of
Lender, a perfected Lien on the Collateral described therein, prior and superior
in right to any other Person (other than with respect to Liens expressly
permitted by Section 9.3 of the Credit Agreement), shall have been registered
and recorded, as applicable.
 
(e) Secretary’s Certificates.  The Lender shall have received a certificate by
(or on behalf of)  each Loan Party, dated the Second Amendment Effective Date,
substantially in the form of Exhibit F to the Credit Agreement, with appropriate
insertions and attachments (or representations that the insertions and
attachments previously delivered have not be amended or otherwise modified since
the date previously delivered to the Lender), satisfactory in form and substance
to the Lender, executed by the President or any Vice President and the Secretary
or any Assistant Secretary, manager and/or sole member of each Loan Party.
 
(f) Borrowing Base Certificate.  The Lender shall have received a Borrowing Base
Certificate showing the Borrowing Base as of December 31, 2007, satisfactory in
form and substance to the Lender, executed by the Chief Financial Officer of
Merisel Americas, Inc., the sole shareholder of each Borrower.
 
 

--------------------------------------------------------------------------------

 
(g) Organizational Proceedings of the Loan Parties.  The Lender shall have
received a copy of the resolutions, in form and substance satisfactory to the
Lender, of the board of directors, the managers or the consent of the sole
member, as the case may be, of each Loan Party authorizing (i) the execution,
delivery and performance of this Amendment No. 2 and the other documents related
thereto to which it is a party, and (ii) the borrowings contemplated hereunder,
certified by the Secretary or an Assistant Secretary (or sole member or
managers, as applicable) of each Loan Party as of the Second Amendment Effective
Date, which certification shall be included in the certificate delivered in
respect of such Loan Party pursuant to Section 3.1(d) hereof, shall be in form
and substance satisfactory to the Lender and shall state that the resolutions
thereby certified have not been amended, modified, revoked or rescinded.
 
(h) Good Standing Certificates.  The Lender shall have received certificates
dated as of a recent date from the Secretary of State or other appropriate
authority, evidencing the good standing of each Loan Party (i) in the
jurisdiction of its organization and (ii) in the jurisdiction of its principal
place of business.
 
(i) Fees.  The Lender shall have received the Upfront Fee.
 
(j) Legal Opinions.  The Lender shall have received the executed legal opinion
of Rosner & Napierala LLP, counsel to the Loan Parties, in form and substance
satisfactory to the Lender.  The legal opinion shall cover such other matters
incident to the transactions contemplated by this Amendment No. 2 as the Lender
may reasonably require.
 
(k) Lien Searches.  The Lender shall have received the results of a recent
search by a Person satisfactory to the Lender, of the Uniform Commercial Code,
judgment and tax lien filings which may have been filed with respect to personal
property of the Loan Parties, and the results of such search shall be
satisfactory to the Lender.
 
(l) Audit.  The Lender shall have received copies of an audit, in form and
substance satisfactory to the Lender, of the accounts receivable of the Loan
Parties prepared by representatives of Solutions for Management.
 
(m) Insurance.  The Lender shall have received evidence in form and substance
satisfactory to it that all of the requirements of Section 8.5 of the Credit
Agreement and Section 5(m) of the Security Agreement are satisfied.
 
(n) Representations and Warranties.  The representations and warranties
contained in Section 4 of this Amendment No. 2 shall be true and correct in all
material respects on and as of the Second Amendment Effective Date, as though
made on and as of such date (except for any such representation and warranty
that by its terms refers to a specific date other than the date first above
written, in which case it shall be true and correct in all material respects as
of such earlier date); and each Loan Party hereby restates each of the
representations and warranties set forth in the Existing Credit Agreement, as
amended by this Amendment No. 2 (including without limitation the Schedules
delivered therein), and represents and warrants to Lender that such
representations and warranties as so amended are true and correct on and as of
the date hereof in all material respects and with the same effect as if made on
the date hereof (except for any such representation and warranty that by its
terms refers to a specific date other than the date first above written, in
which case it shall be true and correct in all material respects as of such
earlier date).  Each Loan Party further hereby agrees that all representations
and warranties made herein shall be deemed to be part of the Existing Credit
Agreement for all purposes.
 
(o) No Default or Event of Default.  No Default or Event of Default shall have
occurred and be continuing or shall occur after giving effect to this Amendment
No. 2.
 
 

--------------------------------------------------------------------------------

 
ARTICLE 4
 
MISCELLANEOUS
 


Section 4.1 Reference to and Effect on the Loan Documents.  As of the Second
Amendment Effective Date, any reference in any Loan Document to the Existing
Credit Agreement shall be to the Existing Credit Agreement, as amended hereby
and any references in any Loan Document to the Borrowers, the Loan Parties or
the Corporate Guarantors shall be to the Borrowers, Loan Parties or Corporate
Guarantors, as the case may be, as amended hereby.  The execution, delivery and
effectiveness of this Amendment No. 2 shall not operate as a waiver of any
right, power or remedy of the Lender under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.
 
Section 4.2 Integration.  This Amendment No. 2 represents the agreement of the
Borrowers and the Lender with respect to the subject matter hereof, and there
are no promises, undertakings, representations or warranties by the Lender
relative to subject matter hereof not expressly set forth or referred to herein.
 
Section 4.3 No Third Party Beneficiaries.  This Amendment No. 2 shall be binding
upon and inure to the benefit of the Loan Parties and the Lender and their
respective successors and assigns.  No Person other than the parties hereto
shall have any rights hereunder or be entitled to rely on this Amendment No. 2,
and all third-party beneficiary rights are hereby expressly disclaimed.
 
Section 4.4 Execution in Counterparts. This Amendment No. 2 may be executed by
one or more of the parties to this Amendment No. 2 on any number of separate
counterparts (including by facsimile transmission of signature pages hereto),
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.
 
Section 4.5 Governing Law.  THIS AMENDMENT NO. 2 AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
 
[signature pages follow]
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.
 
 
 
BORROWERS:

 
 
 
CRUSH CREATIVE, LLC

 
 
f/k/a MCRU, LLC

 
 
By: MERISEL AMERICAS, INC., as Sole Member

 
 
By:  /s/ Jon H. Peterson

 
      Name: Jon H. Peterson

 
      Title:   Chief Financial Officer

 
 
 
COLOR EDGE, LLC

 
 
f/k/a MCEI, LLC

 
 
By: MERISEL AMERICAS, INC., as Sole Member

 
 
By:  /s/ Jon H. Peterson

 
      Name: Jon H. Peterson

 
      Title:   Chief Financial Officer

 
 
 
COLOR EDGE VISUAL, LLC

 
 
f/k/a MCEV, LLC

 
 
By: MERISEL AMERICAS, INC., as Sole Member

 
 
By:  /s/Jon H. Peterson

 
      Name:  Jon H. Peterson

 
      Title:    Chief Financial Officer

 
 
 
CORPORATE GUARANTORS:

 
 
 
MERISEL, INC.

 
 
By:  /s/Jon H. Peterson

 
      Name:  Jon H. Peterson

 
      Title:    Chief Financial Officer

 
 
 
MERISEL AMERICAS, INC.

 
 
By:  /s/Jon H. Peterson

 
      Name:  Jon H. Peterson

 
      Title:    Chief Financial Officer

 
 
 
COMP 24, LLC (f/k/a MC24, LLC)

 
FUEL DIGITAL, LLC

 
DENNIS CURTIN STUDIOS, LLC

 
MADP, LLC

 
 
By: MERISEL AMERICAS, INC., as Sole Member of each of the above-named entities

 
 
By:  /s/Jon H. Peterson

 
      Name:  Jon H. Peterson

 
      Title:    Chief Financial Officer

 
 
 
ADVERTISING PROPS, INC.

 
 
By: MADP LLC, as Sole Shareholder

 
 
By:  /s/Jon H. Peterson

 
      Name:  Jon H. Peterson

 
      Title:    Manager

 
 

--------------------------------------------------------------------------------

 
 
LENDER:

 
 
AMALGAMATED BANK

 
 
By:  /s/George N. Jarvis

 
      Name:  George N. Jarvis

 
      Title:    Executive Vice President
